Case: 21-40688      Document: 00516349260         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 8, 2022
                                   No. 21-40688                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Julio Cesar Casas, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:21-CR-76-1


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Julio Cesar Casas, Jr. on appeal
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Casas has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. In


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40688      Document: 00516349260          Page: 2   Date Filed: 06/08/2022




                                    No. 21-40688


   light of our recent opinions in United States v. Martinez, 15 F.4th 1179, 1180-
   81 (5th Cir. 2021), United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir.
   2022), and United States v. Henderson, 29 F.4th 273, 276 (5th Cir. 2022), we
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2